Citation Nr: 1450063	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from December 1966 to January 1971.  The Veteran participated in the reserves-active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA)-for a time period including from June 1981 to June 1987.  The Veteran is in receipt of, among other awards and medals, the combat infantry badge (CIB), for his combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the claim on appeal.

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board finds that a remand is necessary under the VCAA's provisions.

The Veteran's in-service treatment records reflect blood pressure readings of 120/80 in December 1966, 110/80 in February 1968, 140/82 in December 1970, and 110/68 during his Jump Physical, which the Veteran testified occurred in approximately early 1970.  At the November 2012 hearing, the Veteran and his representative stated that the Veteran's hypertension is due to the stress of combat service in Vietnam, as evidenced by his elevated blood pressure reading of 140/82 in December 1970.  The Veteran's attorney also stressed that the reading marked an elevation of blood pressure that supports that the Veteran's hypertension began in service and subsequently worsened.  

In regard to a service connection claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  The Board finds that a VA examination is necessary to determine to the nature and etiology of his hypertension, including whether his hypertension was caused or aggravated by combat stress.

In addition, the record supports that the Veteran participated in the reserves, but does not specify periods of ACDUTRA or INACDUTRA.  Notably, service connection may be granted for a disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2014).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d) (2014).  

The record supports that the RO requested the Veteran's in-service records, but does not reflect a specific request for the Veteran's reserve records.  While the record includes certain reserve records, at the November 2012 hearing, the Veteran's attorney referenced medical records for the Veteran's time in the reserves that he believes may be lost.  VA's duty to assist includes obtaining, to the extent possible, VA treatment records and relevant records identified by the Veteran.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA treatment records from his time in the reserves, including but not limited to the time period from June 1981 to June 1987.

2. After the above is complete, schedule the Veteran for an appropriate VA examination to clarify the nature and etiology of his hypertension.  

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that:

(a) the Veteran's hypertension was caused by his active service, to include stress brought about by combat and his duties as a Naval Corpsman
; 

(b) the Veteran developed hypertension due to a disease or injury incurred in the line of duty, including while participating in ACDUTRA; and

(c) the Veteran developed hypertension due to an injury incurred while participating in INACDUTRA.

Particular attention is invited to the Veteran's hypertension's relation to his combat stress.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



